DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2022 has been entered.
Claim status
3.	Claims 1-3, 5-17 and 19-21 are pending; claims 1, 2 and 15 is independent. Claims 4 and 18 have cancelled.
Response to Arguments
4.	Applicant's arguments filed 10/01/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that “...” Thus, the quarter wave plate 18 that is located in the middle of the alleged optical assembly cannot, and does not, determine the polarization of the light received by the optical assembly, FIG. 1A of Kollin reference.
However the examiner, respectfully disagrees, the office action stated that an optical assembly is a combination of 16, 18, 20 and 22 (figs 1A-C, Kollin’s reference), so these four elements together function as optical assembly, especially the quarter wave plate 18 may be configured to rotate the polarization of the light from the first polarization P1 to a second polarization P2 (Para 0017).
In response to applicant’s argument that Kollin does not disclose the image light received at the optical assembly from the display has a first polarization upon reaching the optical assembly from the display; and the ambient light received at the optical assembly from the display has a second polarization orthogonal to the first polarization upon reaching the optical assembly from the display, as recited in claim 1 and 15 
However, the examiner respectfully disagrees, Kollin taught in fig. 1A and Para 0024, wherein the initial polarizer 22 (as a part of the optical assembly) configured to receive light from the image source 14 and transmit light with an initial polarization P0 along the light path toward the curved linear polarizing reflector 16, and wherein the image source 14 may be a transmissive or transparent display device, allowing ambient light to enter the system through the initial polarizer 22 (as a part of the optical assembly)). 
In response to applicant’s argument that Kollin does not disclose concurrently receive the ambient light with the image light and transmit a portion of the ambient light through the optical assembly at a second optical power without reflection at the reflector, as recited in claim 2.
However, the examiner respectfully disagrees, Kollin taught in fig. 1C and Paras 0023-0024, wherein when the quarter wave plate 18 is not activated, ambient light passes through initial polarizer 22 and is then transmitted through curved polarizer 16, quarter wave plate 18, and reflective polarizer 20 with only nominal attenuation. Note: ambient light passing through reflector 20 with only nominal attenuation is seen to be “without reflection”. The initial polarizer 22 configured to receive light from the image source 14 and also the image source 14 may be a transmissive or transparent display device, allowing ambient light to enter the system through the initial polarizer 22 as well).
For the same reason above rejection to claims 3, 5-14, 16,17 and 19-21 still stands.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11/372247 in view of Kollin (US 2015/0378074).

Instant application No. 16810458
US Patent 11/372247
1.	A display device comprising: 
a display having a front surface and a back surface opposite to the front surface, the display being configured to: 
output image light from the front surface; and 
transmit ambient light from the back surface to the front surface; and 
an optical assembly comprising: 
a substrate having a substantially uniform thickness;  
a beam splitter coupled to the substrate; and 
a reflector coupled to the substrate, 
wherein the optical assembly is configured to: 
receive the image light and transmit a portion of the image light output from the front surface of the display at a first optical power via an optical path including reflections at the reflector and at the beam splitter; and 
receive the ambient light and transmit a portion of the ambient light through the optical assembly at a second optical power without reflection at the reflector, the second optical power being less than the first optical power, wherein: 
the image light received at the optical assembly from the display has a first polarization upon reaching the optical assembly from the display; and 
the ambient light received at the optical assembly from the display has a second polarization orthogonal to the first polarization upon reaching the optical assembly from the display.

1. A display device comprising:
one or more projectors configured to project image light;
a display element having a first surface and a second surface opposite to the first surface, the display element being configured to:
receive the image light from the one or more projectors;
diffuse the image light by scattering the image light and output the diffused image light from the first surface; and
receive ambient light at the second surface, and output the ambient light from the first surface; and
an optical assembly comprising:
a substrate having a substantially uniform thickness;
a beam splitter coupled to the substrate; and
a reflector coupled to the substrate, wherein the optical assembly is configured to:
receive the diffused image light and transmit a portion of the diffused image light output from the first surface of the display element at a first optical power via an optical path including reflections at the reflector and at the beam splitter; and
receive the ambient light and transmit a portion of the ambient light through the optical assembly at a second optical power without reflection at the reflector, the second optical power being different from the first optical power,
wherein:
the display element includes a waveguide and an optical diffuser coupled to an output surface of the waveguide, and at least a portion of the waveguide is disposed between the first surface and the second surface; 
the one or more projectors are configured to project light onto an input surface of
the waveguide:
the waveguide is configured to:
receive the image light from the one or more projectors;
propagate the image light via total internal reflection toward the optical diffuser: and
output the image light from the output surface of the waveguide; and
the optical diffuser is configured to diffuse the image light in response to receiving the image light output from the waveguide.


all limitations recited in the instant application is the same as in US patent except “the image light received at the optical assembly from the display has a first polarization upon reaching the optical assembly from the display; and the ambient light received at the optical assembly from the display has a second polarization orthogonal to the first polarization upon reaching the optical assembly from the display”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the display device in  instant application of by incorporated the teaching of Kollin to include “the image light received at the optical assembly has a first polarization; and the ambient light received at the optical assembly has a second polarization orthogonal to the first polarization”, figs 1A-C,  Paras 0017 and 0023,  to rotate the polarization of the light from the first polarization P1 to a second polarization P2 and the amount of ambient light can be adjusted in order to get a predictable result.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim(s) 1-3, 6-8, 14-17, 20 and 21 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kollin (US 2015/0378074).
Regarding claim 1, Kollin teaches a display device (figs 1A-C, the display system 10) comprising: 
a display (fig. 1A,  the image source 14) having a front surface (left surface of image source 14) and a back surface (right surface of image source14) opposite to the front surface (fig. 1A, the image source 14), the display being configured to: 
output image light from the front surface (fig. 1A, the image source 14 and Para 0024, wherein the system 10 may be configured such that light transmitted from the image source 14 travels along a substantially straight path through the initial polarizer 22 (left surface of image source 14), the curved linear polarizing reflector 16 and the quarter wave plate 18); and 
transmit ambient light from the back surface to the front surface (fig. 1A,  the image source 14 and Para 0024, wherein the image source 14 may be a transmissive or transparent display device, allowing ambient light to enter the system through the initial polarizer 22 as well); and 
an optical assembly (figs 1A-C, combination of elements 16, 18, 20 and 22) comprising: 
a substrate having a substantially uniform thickness (figs 1A-C, plate 18);  
a beam splitter coupled to the substrate (figs 1A-C and Para 0027, wherein the curved linear polarizing reflector 16 may be a curved wire grid polarizing (WGP) beam splitter and optically coupled to the plate 18 “the substrate”); and 
a reflector coupled to the substrate (figs 1A-C and Para 0028, wherein the circular polarizing reflector 20 may be configured to have a flat shape and optically coupled to the plate 18 “the substrate”), 
wherein the optical assembly is configured to: 
receive the image light and transmit a portion of the image light output from the front surface of the display at a first optical power via an optical path including reflections at the reflector and at the beam splitter (fig. 1A and Para 0024, wherein the system 10 further includes an initial polarizer 22 positioned upstream of the circular polarizing reflector 20 on the light path 12, the initial polarizer 22 configured to receive light from the image source 14 and transmit light with an initial polarization P0 along the light path toward the curved linear polarizing reflector 16 “a beam splitter”.  The curved linear polarizing reflector 16 may be further configured to receive the light with the initial polarization P0 from the initial polarizer 22 and transmit the light along the light path 12 toward the quarter wave plate 18 “the substrate”. The quarter wave plate 18 may be further configured to rotate the polarization of the light received from the curved linear polarizing reflector 16 from the initial polarization P0 to the first polarization P1 and transmit the light along the light path toward the circular polarizing reflector 20 “reflector”); and 
receive the ambient light and transmit a portion of the ambient light through the optical assembly at a second optical power without reflection at the reflector (fig. 1C and Para 0023, wherein when the quarter wave plate 18 is not activated, ambient light passes through initial polarizer 22 and is then transmitted through curved polarizer 16, quarter wave plate 18, and reflective polarizer 20 with only nominal attenuation. Note: ambient light passing through reflector 20 with only nominal attenuation is seen to be “without reflection”),
the second optical power being less than the first optical power (Para 0023, wherein by varying the duty cycle of time-multiplexer 28, the amount of ambient light can be adjusted from 0% to over 90% for one polarization of ambient light, effectively acting as a global dimming component for the outside world as seen by the user's eye 26. Note: since the “second optical power” of “ambient light” is adjusted down to 0% the second power is seen to be less than the “first optical power” of “image light 12”),
wherein: 
the image light received at the optical assembly from the display has a first polarization upon reaching the optical assembly from the display (fig. 1A and Para 0024, wherein the initial polarizer 22 (as a part of the optical assembly) configured to receive light from the image source 14 and transmit light with an initial polarization P0 along the light path toward the curved linear polarizing reflector 16); and 
the ambient light received at the optical assembly from the display has a second polarization orthogonal to the first polarization upon reaching the optical assembly from the display (figs 1A-C and Para 0024, wherein the image source 14 may be a transmissive or transparent display device, allowing ambient light to enter the system through the initial polarizer 22 (as a part of the optical assembly)). 
Regarding claim 2, Kollin teaches a display device (figs 1A-C, the display system 10) comprising: 
a display (fig. 1A,  the image source 14) having a front surface (left surface of image source 14) and a back surface (right surface of image source14) opposite to the front surface (fig. 1A, the image source 14), the display being configured to: 
output image light from the front surface (fig. 1A, the image source 14 and Para 0024, wherein the system 10 may be configured such that light transmitted from the image source 14 travels along a substantially straight path through the initial polarizer 22 (left surface of image source 14), the curved linear polarizing reflector 16 and the quarter wave plate 18); and 
transmit ambient light from the back surface to the front surface (fig. 1A,  the image source 14 and Para 0024, wherein the image source 14 may be a transmissive or transparent display device, allowing ambient light to enter the system through the initial polarizer as well); and
wherein the display is configured to concurrently output the image light and the ambient light from the front surface (Para 0024); and
an optical assembly (figs 1A-C, combination of elements 16, 18, 20 and 22) comprising: 
a substrate having a substantially uniform thickness (figs 1A-C, plate 18);  
a beam splitter coupled to the substrate (figs 1A-C and Para 0027, wherein the curved linear polarizing reflector 16 may be a curved wire grid polarizing (WGP) beam splitter and optically coupled to the plate 18 “the substrate”); and 
a reflector coupled to the substrate (figs 1A-C and Para 0028, wherein the circular polarizing reflector 20 may be configured to have a flat shape and optically coupled to the plate 18 “the substrate”), 
wherein the optical assembly is configured to: 
receive the image light and transmit a portion of the image light output from the front surface of the display at a first optical power via an optical path including reflections at the reflector and at the beam splitter (fig. 1A and Para 0024, wherein the system 10 further includes an initial polarizer 22 positioned upstream of the circular polarizing reflector 20 on the light path 12, the initial polarizer 22 configured to receive light from the image source 14 and transmit light with an initial polarization P0 along the light path toward the curved linear polarizing reflector 16 “a beam splitter”.  The curved linear polarizing reflector 16 may be further configured to receive the light with the initial polarization P0 from the initial polarizer 22 and transmit the light along the light path 12 toward the quarter wave plate 18 “the substrate”. The quarter wave plate 18 may be further configured to rotate the polarization of the light received from the curved linear polarizing reflector 16 from the initial polarization P0 to the first polarization P1 and transmit the light along the light path toward the circular polarizing reflector 20 “reflector”); and 
concurrently receive the ambient light with the image light and transmit a portion of the ambient light through the optical assembly at a second optical power without reflection at the reflector (fig. 1C and Paras 0023-0024, wherein when the quarter wave plate 18 is not activated, ambient light passes through initial polarizer 22 and is then transmitted through curved polarizer 16, quarter wave plate 18, and reflective polarizer 20 with only nominal attenuation. Note: ambient light passing through reflector 20 with only nominal attenuation is seen to be “without reflection”. The initial polarizer 22 configured to receive light from the image source 14 and also the image source 14 may be a transmissive or transparent display device, allowing ambient light to enter the system through the initial polarizer 22 as well),
the second optical power being less than the first optical power (Para 0023, wherein by varying the duty cycle of time-multiplexer 28, the amount of ambient light can be adjusted from 0% to over 90% for one polarization of ambient light, effectively acting as a global dimming component for the outside world as seen by the user's eye 26. Note: since the “second optical power” of “ambient light” is adjusted down to 0% the second power is seen to be less than the “first optical power” of “image light 12”).
Regarding claim 3, Kollin teaches the display device of claim 1, wherein the display device is configured to alternate between outputting the image light from the front surface of the display and outputting the ambient light from the front surface of the display (Para 0023, wherein by varying the duty cycle of time-multiplexer 28, the amount of ambient light can be adjusted from 0% to over 90% for one polarization of ambient light, effectively acting as a global dimming component for the outside world as seen by the user's eye 26). 
Regarding claim 6, Kollin teaches the display device of claim 1, wherein the second optical power is zero (Para 0023, wherein by varying the duty cycle of time-multiplexer 28, the amount of ambient light can be adjusted from 0% to over 90% for one polarization of ambient light, effectively acting as a global dimming component for the outside world as seen by the user's eye 26). 
Regarding claim 7, Kollin teaches the display device of claim 1, wherein the optical assembly is configured to transmit the portion of the ambient light without significant optical aberration (fig. 1C and Para 0023, wherein when the quarter wave plate 18 is not activated, ambient light passes through initial polarizer 22 and is then transmitted through curved polarizer 16, quarter wave plate 18, and reflective polarizer 20 with only nominal attenuation. Note: ambient light passing through reflector 20 with only nominal attenuation is seen to be “without reflection”).
Regarding claim 8, Kollin teaches the display device of claim 1, wherein the substrate (figs 1A, the plate 18) of the optical assembly includes a first surface (fig. 1A and the right surface of the plate 18) and a second surface (fig. 1A and the left surface of the plate 18) that is opposite to and parallel with the first surface (figs 1A, plate 18). 
Regarding claim 14, Kollin teaches the display device of claim 1, wherein the display device is a head-mounted display device (figs 3A/B and Paras 0029-0030). 
Regarding claim 15, Kollin teaches a method of displaying one or more images (fig. 4), the method comprising: 
outputting image light from a front surface of a display (left surface of  image source 14), the display having a back surface (right surface of image source 14) opposite to the front surface (fig. 4, step 402 and Para 0031);  
transmitting ambient light from the back surface to the front surface (fig. 1A,  the image source 14 and Para 0024, wherein the image source 14 may be a transmissive or transparent display device, allowing ambient light to enter the system through the initial polarizer as well));  
receiving the image light output from the front surface at an optical assembly (fig. 4, steps 414, 418, include rotating the polarization of the light with the quarter wave plate when the quarter wave plate is in an activated state and not rotating the polarization of the light when the quarter wave plate is in a deactivated state, an optical assembly is (figs 1A-C, combination of elements 16, 18, 20 and 22)  ); 
transmitting a portion of the image light at a first optical power (fig. 1A and Para 0024, wherein the system 10 further includes an initial polarizer 22 positioned upstream of the circular polarizing reflector 20 on the light path 12);  
receiving the ambient light output from the front surface at the optical assembly (fig. 1C and Paras 0023 and 0024, wherein when the quarter wave plate 18 is not activated, ambient light passes through initial polarizer 22 and is then transmitted through curved polarizer 16, quarter wave plate 18, and reflective polarizer 20 with only nominal attenuation. Note: ambient light passing through reflector 20 with only nominal attenuation is seen to be “without reflection”); and 
transmitting a portion of the ambient light at a second optical power that is different from the first optical power (Paras 0023-0024, wherein by varying the duty cycle of time-multiplexer 28, the amount of ambient light can be adjusted from 0% to over 90% for one polarization of ambient light, effectively acting as a global dimming component for the outside world as seen by the user's eye 26. Note: since the “second optical power” of “ambient light” is adjusted down to 0% the second power is seen to be less than the “first optical power” of “image light 12”), 
wherein: 
the image light received at the optical assembly from the display has a first polarization upon reaching the optical assembly from the display (fig. 1A and Para 0024, wherein the initial polarizer 22 (as a part of the optical assembly) configured to receive light from the image source 14 and transmit light with an initial polarization P0 along the light path toward the curved linear polarizing reflector 16); and 
the ambient light received at the optical assembly from the display has a second polarization that is orthogonal to the first polarization upon reaching the optical assembly from the display  (figs 1A-C and Para 0024, wherein the image source 14 may be a transmissive or transparent display device, allowing ambient light to enter the system through the initial polarizer 22 (as a part of the optical assembly)). 
Regarding claim 16, Kollin teaches the method of claim 15, wherein the image light and the ambient light are concurrently output from the front surface of the display and concurrently received by the optical assembly (fig. 1A and Para 0024, wherein the initial polarizer 22 configured to receive light from the image source 14 and also the image source 14 may be a transmissive or transparent display device, allowing ambient light to enter the system through the initial polarizer 22 as well). 
Regarding claim 17, Kollin teaches the method of claim 15, wherein the portion of the image light and the portion of the ambient light are alternatingly output from the front surface of the display (Para 0023, wherein by varying the duty cycle of time-multiplexer 28, the amount of ambient light can be adjusted from 0% to over 90% for one polarization of ambient light, effectively acting as a global dimming component for the outside world as seen by the user's eye 26).
Regarding claim 20, Kollin teaches the method of claim 15, wherein the optical assembly is configured to transmit the portion of the ambient light without significant optical aberration (fig. 1C and Para 0023, wherein when the quarter wave plate 18 is not activated, ambient light passes through initial polarizer 22 and is then transmitted through curved polarizer 16, quarter wave plate 18, and reflective polarizer 20 with only nominal attenuation. Note: ambient light passing through reflector 20 with only nominal attenuation is seen to be “without reflection”).
Regarding claim 21, Kollin teaches the display device of claim 2, wherein the image light received at the optical assembly has the first polarization upon reaching the optical assembly from the display and the ambient light received at the optical assembly has the second polarization upon reaching the optical assembly from the display (figs 1A-C, Paras 0017 and 0023).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kollin (US 2015/0378074), and further in view of Park (US 2017/0293148).
Regarding claim 5 and 19, Kollin teaches the display device of claim 1 and the method of claim 15, but Kollin does not expressly disclose wherein: the optical path of the image light includes one or more folds; and the portion of the ambient light is transmitted via a different optical path that does not include any folds.
However, Park disclosed in Para 0048, the near-eye display system may have a non- folded configuration, such as in the example schematically depicted in FIG. 1. In other examples, the near-eye display system may be in a folded configuration, as shown for example in FIGS. 7 and 8. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the display device and the method of Kollin by incorporated the teaching of Park to include a display system in a folded optics configuration and non- folded optics configuration in order to get a predictable result.

11.	Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kollin (US 2015/0378074), and further in view of Waldern (US 2004/0108971).
Regarding claim 9, Kollin teaches the display device of claim 1, wherein: the substrate (figs 1A, the plate 18) of the optical assembly includes a first surface (fig. 1A and the right surface of the plate 18) and a second surface (fig. 1A and the left surface of the plate 18) opposite to the first surface (figs 1A, plate 18); 
the beam splitter is disposed on the first surface and conforming with the first curved profile of the first surface (fig. 1A and Para 0027, wherein the curved linear polarizing reflector 16 may be a curved wire grid polarizing (WGP) beam splitter); 
the reflector includes a reflective polarizer and a quarter-wave plate (fig. 1A and Para 0024, the quarter wave plate 18); and 
the reflective polarizer is disposed on the second surface and conforming with the second curved profile of the second surface (Para 0028, wherein the circular polarizing reflector 20 may be configured to have a curved shape). 
Kollin does not expressly disclose the first surface has a first curved profile and the second surface has a second curved profile.
However, Waldern disclosed in fig. 4 and Paras 0078-0079, wherein the spatial light modulator comprising the screen 12 can operate on phase and/or amplitude modulation principles. Wherein the screen 12 is curved configuration, so both sides are carved.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the display device of Kollin by incorporated the teaching of Waldern to include a substrate with curved both surfaces in order to get a predictable result.
Regarding claim 10, Kollin teaches the display device of claim 1, wherein: the substrate (figs 1A, the plate 18) of the optical assembly includes a first surface (fig. 1A and the right surface of the plate 18) and a second surface (fig. 1A and the left surface of the plate 18) opposite to the first surface (figs 1A, plate 18); 
Kollin does not expressly disclose the beam splitter is disposed between the first surface and the second surface; and the beam splitter includes a plurality of Fresnel structures that contribute to the first optical power.
However, Waldern disclosed in fig. 42 and Para 0203, wherein a polarizing beam splitter cube 131 with an array of Fresnel lenses 131 interposed between the LEDs and the beam splitter cube. Light from the LEDs 130 is initially collimated by the Fresnel lens array 131, and is then reflected by an interface 133 of the cube 131 towards the display screen 116.
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the display device of Kollin by incorporated the teaching of Waldern to include the beam splitter including a plurality of the Fresnel in order to get a predictable result.
Regarding claim 11, Kollin in view of Waldern teaches the display device of claim 9, wherein: the reflective polarizer has a curved reflective surface and is disposed between the beam splitter and the second surface; and the curved reflective surface has a first radius of curvature that contributes to the first optical power (Para 0198, Waldern). 
Regarding claim 12, Kollin in view of Waldern teaches the display device of claim 10, wherein: the reflector is disposed between the beam splitter and the second surface; and the Fresnel structures form a curved profile, the curved profile having a second radius of curvature that contributes to the first optical power (fig. 42 and Para 0203, Waldern). 
Regarding claim 13, Kollin teaches the display device of claim 1, wherein: wherein: the substrate (figs 1A, the plate 18) of the optical assembly includes a first surface (fig. 1A and the right surface of the plate 18) and a second surface (fig. 1A and the left surface of the plate 18) opposite to the first surface (figs 1A, plate 18); 
the beam splitter is disposed on the first surface(fig. 1A and Para 0027, wherein the curved linear polarizing reflector 16 may be a curved wire grid polarizing (WGP) beam splitter); and 
Kollin in view of Waldern teaches the reflector is disposed on the second surface and includes a polarization sensitive hologram (Para 0198, Waldern) that is configured to: 
reflect the image light such that the image light is output with the first optical power; and transmit the ambient light such that the ambient light is output at the second optical power (fig. 43 and Para 0199 Waldern). 
 Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Geng (US 2017/0255015), relates to correcting for optical aberrations, and specifically relates to correcting for pupil swim.
B.	Perreault (US 2019/0265477), related to a near-eye display system includes a transmissive display panel to display a near-eye light field frame comprising an array of elemental images.
C.	Lanman, (US 2018/0239145), relates to enhancing images from electronic displays, and specifically to a multiplanar display having two or more display planes located at different optical distances that can be dynamically adjusted based on a location within a scene presented by a head mounted display.
D.	Nieuwkerk (US 2008/0252832), relates to an image display apparatus, comprising: a display device for displaying an image, by emission of display light in a first direction; and a scattering layer disposed in front of the display device, for scattering a portion of the ambient light.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        10/19/2022
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625